Case 2:16-cv-00816-CCC-JBC Document 299 Filed 07/17/20 Page 1 of 2 PagelD: 6524

DAVID T. PFUND #
MARY C. MCDONNELL #
GERALD A. SHEPARD
JOSEPH A. KEANE

# ALSO MEMBER OF NEW YORK BAR

PFUND MCDONNELL. P.C.

ATTORNEYS AT LAW

 

1389 PROSPECT STREET
SECOND FLOOR

RIDGEWOOD, NEW JERSEY

074.50

 

Tel: (201)857-5040
Fax: 201) 857-5041

www.pfundmedonnell.com

MORRIS COUNTY OFFICE
2001 US Thy 46

Suite 104

Parsippany, NJ 07054

NEW YORK OFFICE
170 Old Country Road
Suite 608

Mineola, NY 11501

July 17, 2020

Via Electronic Court Filing (ECF)

The Honorable Claire C. Cecchi, U.S.D.J.
United States District Court of New Jersey
Martin Luther King Building

50 Walnut Street

Newark, New Jersey 07101

Re: D’Antonio v. Borough of Allendale et al.
Civil Action No. 2:2016-cv-00816 (CCC)(JBC)

Dear Judge Cecchi:

This office represents Defendants, Borough of Allendale, Stiles Thomas, David Bole, Esq.,
David Pfund, Esq. and Mary McDonnell, Esq. in the above referenced matter.

By Order dated March 13, 2020 the Court dismissed Plaintiff's Second Amended
Complaint and permitted plaintiff to file a Third Amended Complaint that specifically alleges why
Plaintiff has standing to bring claims related to the Subject Property if he was not the owner of the
Subject Property (ECF No. 259). On or about March 20, 2020, Plaintiff filed a Motion for
Reconsideration with a “Third Amended Complaint” as an attachment (ECF No. 260-4).

The Allendale Defendants then filed a Motion to Dismiss Plaintiff's Third Amended
Complaint on April 9, 2020 (ECF No. 265).

By Order dated June 30, 2020, the Court entered an Order requiring Plaintiff to file his
Third Amended Complaint to appear as a separate entry in the docket (ECF No. 293). Plaintiff
then filed his Revised Third Amended Complaint (ECF No. 296).
Case 2:16-cv-00816-CCC-JBC Document 299 Filed 07/17/20 Page 2 of 2 PagelD: 6525

The Allendale Defendants now request that the previously filed Motion to Dismiss
Plaintiff's Third Amended Complaint (ECF No. 265) be considered in response to plaintiff's
Revised Third Amended Complaint (ECF No. 296).

Thank you for your attention to the above.

are Tut

Aho KS

MCM/deb
